Exhibit 10.8

As amended

effective October 1, 2018

NORTHWEST NATURAL GAS COMPANY

EXECUTIVE ANNUAL INCENTIVE PLAN

This amended Executive Annual Incentive Plan (the “Plan”) is executed by
Northwest Natural Gas Company, an Oregon corporation (the “Company”), effective
October 1, 2018. Effective October 1, 2018, the Company became a wholly-owned
subsidiary of Northwest Natural Holding Company (“Parent”) and holders of
Company common stock became holders of Parent common stock (“Parent Common
Stock”).

PURPOSE OF PLAN

The success of the Company is dependent upon its ability to attract and retain
the services of key executives of the highest competence and to provide
incentives for superior performance. The purpose of the plan is to advance the
interests of the Company and its shareholders through an incentive compensation
program that will attract and retain key executives and motivate them to achieve
performance goals.

PROGRAM TERM

This Plan is an annual incentive plan and each new calendar year commences a new
Program Term. Each Program Term will begin on January 1 and conclude on December
31.

PARTICIPATION

All executive officers of the company and any other highly compensated employees
as designated by the Company’s Organization and Executive Compensation Committee
(the “Committee”) are eligible to receive awards (“Awards”) under the Executive
Annual Incentive Plan.

At the beginning of each Program Term, the Committee shall determine eligibility
for Awards and establish for each participant, the target incentive level as a
percentage of year-end annualized based salary (“Target Award”). This
information will be set forth in Exhibit I of the Plan document for the Program
Term. Each such participating employee shall be referred to as a “Participant.”

To be eligible for payout of an Award the Participant must have a minimum of
three months of service during the Program Term. If the Participant is a new
employee or is newly eligible to participate in the Plan, that Participant must
be in an eligible position on or before September 30 of the Program Term and
will receive a prorated Award. In addition, the Participant must be employed by
the Company or Parent on December 31 of the Program Term to be eligible for
payout of the Award for the Program Term unless the Participant is eligible for
a prorated Award



--------------------------------------------------------------------------------

as provided in the next sentence. Eligibility for a prorated Award occurs when a
Participant has three or more months of participation in the Program Term but
the Participant’s employment is terminated prior to December 31 of the Program
Term due to one of the following: Retirement (unless such Retirement results
from a termination of the Participant’s employment by the Company or Parent for
Cause), disability and death. Prorated Awards will be determined by prorating
the Participant’s final Award by the number of days employed during the Program
Term.

“Retirement” shall mean termination of employment after Participant is (a) age
62 with at least five years of service as an employee of the Company and Parent,
or (b) age 55 with age plus years of service (including fractions) as an
employee of the Company and Parent totaling at least 70.

“Cause” shall mean (a) the willful and continued failure by a Participant to
perform substantially the Participant’s assigned duties with the Company or
Parent (other than any such failure resulting from incapacity due to physical or
mental illness) after a demand for substantial performance is delivered to the
Participant by the Company or Parent which specifically identifies the manner in
which the Participant has not substantially performed such duties, (b) willful
commission by a Participant of an act of fraud or dishonesty resulting in
economic or financial injury to the Company or Parent, (c) willful misconduct by
a Participant that substantially impairs the Company’s or Parent’s business or
reputation, or (d) willful gross negligence by a Participant in the performance
of his or her duties.

In the event of a change in job position during the Program Term, the Committee
may, in its discretion, increase or decrease the amount of a Participant’s Award
to reflect such change.

INCENTIVE FORMULA

The formula for calculating Awards for each Program Term is as follows:

 

LOGO [g627653g04j44.jpg]

COMPANY PERFORMANCE FACTOR

The Company performance goals in the Plan are intended to align the interest of
Participants with those of the shareholders. The goals and the formula for
determining the Company Performance Factor will be established by the Committee
at the start of each Program Term and set forth as Exhibit II. The Committee
may, at any time, approve adjustments to the calculation of the results under
any Company performance goal to take into account such unanticipated
circumstances or significant, non-recurring or unplanned events as the Committee
may determine in its sole discretion, and such adjustments may increase or
decrease the results. Possible circumstances that may be the basis for
adjustments shall include, but not be limited to, any

 

2



--------------------------------------------------------------------------------

change in applicable accounting rules or principles; any gain or loss on the
disposition of a business; impairment of assets; dilution caused by acquiring a
business; tax changes and tax impacts of other changes; changes in applicable
laws and regulations; changes in rate case timing; changes in the Company’s
structure; and any other circumstances outside of management’s control.

PRIORITY/INDIVIDUAL PERFORMANCE FACTOR

The P/IPF weight used in calculating the Priority/Individual Performance Factor
will be established for each Participant by the Committee at the beginning of
the Program Term and set forth as part of Exhibit I. Also included in Exhibit I
will be the CPF Factor Weight for the Company Performance Factor.
Priority/Individual goals for each Participant will be established at the
beginning of each Program Term and performance against these goals will be
assessed by the Participant’s superior and approved by the C.E.O. at the end of
the Program Term. This assessment will result in a rating on a scale of 0% to
175%. This rating is called the Priority/Individual Performance Factor. The
Participant will not receive a payout under the Priority/Individual Performance
component of an Award if the Priority/Individual Performance Factor is less than
50%.

ADMINISTRATION

Award payouts will be calculated and paid no later than the March 15 following
the end of the Program Term. Award payouts are subject to tax withholding unless
the Participant made a prior election to defer the Award payout under the terms
of the Deferred Compensation Plan for Directors and Executives (“DCP”).

All Award payouts shall be audited by the Internal Audit department and approved
by the Committee prior to payment.

The Plan shall be administered by the Committee. The Committee shall have the
exclusive authority and responsibility for all matters in connection with the
operation and administration of the Plan. Decisions by the Committee shall be
final and binding upon all parties affected by the Plan, including the
beneficiaries of Participants.

The Committee may rely on information and recommendations provided by
management. The Committee may delegate to management the responsibility for
decisions that it may make or actions that it may take under the terms of the
Plan, subject to the Committee’s reserved right to review such decisions or
actions and modify them when necessary or appropriate under the circumstances.
The Committee shall not allow any employee to obtain control over decisions or
actions that affect that employee’s Plan benefits.

RECOUPMENT ON EARNINGS RESTATEMENT

If at any time before a Change in Control and within three years after the
payout of Awards for a Program Term, Parent’s financial statements for that
Program Term are the subject of a restatement due to the Misconduct of any
person, each Participant who received an Award

 

3



--------------------------------------------------------------------------------

payout for that Program Term (whether or not such Participant was personally
involved in such Misconduct) shall repay to the Company the Excess Bonus
Compensation (as defined below). For purposes of the Plan, “Excess Bonus
Compensation” for any Participant means the positive difference, if any, between
(i) the Participant’s Award payout as originally calculated, and (ii) the
Participant’s Award payout as recalculated with the results for Company
performance goals being based on Parent’s financial statements as restated.
Excess Bonus Compensation shall not include any amounts in respect of any
individual performance goals or in respect of Company performance goals that are
not measured in whole or in part on financial results reported in Parent’s
financial statements. The Committee may, in its sole discretion, reduce the
amount of Excess Bonus Compensation to be repaid by any Participant to take into
account the tax consequences of such repayment for the Participant.

If any portion of an Award payout was deferred under the DCP, any Excess Bonus
Compensation to be repaid with respect to that Award shall first be recovered by
canceling all or a portion of the amount so deferred under the DCP and any
interest credited under the DCP with respect to such cancelled amount. The
Company may seek direct repayment from the Participant of any Excess Bonus
Compensation not so recovered and may, to the extent permitted by applicable
law, offset such Excess Bonus Compensation against any compensation or other
amounts owed by the Company to the Participant. In particular, Excess Bonus
Compensation may be recovered by offset against the after-tax proceeds of
deferred compensation payouts under the DCP, the Company’s Executive
Supplemental Retirement Income Plan or the Company’s Supplemental Executive
Retirement Plan at the times such deferred compensation payouts occur under the
terms of those plans. Excess Bonus Compensation that remains unpaid for more
than 60 days after demand by the Company shall accrue interest at the rate used
from time to time for crediting interest under the DCP.

“Misconduct” shall mean (a) willful commission by any person of an act of fraud
or dishonesty or (b) willful gross negligence by any person in the performance
of his or her duties.

“Change in Control” shall mean the occurrence of any of the following events:

(a)    The consummation of:

(i)    any consolidation, merger or plan of share exchange involving Parent (a
“Merger”) as a result of which the holders of outstanding securities of Parent
ordinarily having the right to vote for the election of directors (“Voting
Securities”) immediately prior to the Merger do not continue to hold at least
50% of the combined voting power of the outstanding Voting Securities of the
surviving corporation or a parent corporation of the surviving corporation
immediately after the Merger, disregarding any Voting Securities issued to or
retained by such holders in respect of securities of any other party to the
Merger;

(ii)    any consolidation, merger, plan of share exchange or other transaction
involving the Company as a result of which Parent does not continue to hold,
directly or indirectly. at least 50% of the outstanding securities of the
Company ordinarily having the right to vote for the election of directors; or

 

4



--------------------------------------------------------------------------------

(iii)    any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, the assets of
Parent or the Company;

(b)    At any time during a period of two consecutive years, individuals who at
the beginning of such period constituted Parent’s Board of Directors (“Incumbent
Directors”) shall cease for any reason to constitute at least a majority
thereof; provided, however, that the term “Incumbent Director” shall also
include each new director elected during such two-year period whose nomination
or election was approved by two-thirds of the Incumbent Directors then in
office; or

(c)    Any person (as such term is used in Section 14(d) of the Securities
Exchange Act of 1934, other than Parent or any employee benefit plan sponsored
by Parent) shall, as a result of a tender or exchange offer, open market
purchases or privately negotiated purchases from anyone other than Parent, have
become the beneficial owner (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of Voting Securities
representing twenty percent (20%) or more of the combined voting power of the
then outstanding Voting Securities.

AMENDMENTS AND TERMINATION

The Board has the power to terminate this Plan at any time or to amend this Plan
at any time and in any manner that it may deem advisable.

IN WITNESS WHEREOF this Plan was duly amended effective as of October 1, 2018.

 

NORTHWEST NATURAL GAS COMPANY By:   /s/ DAVID H. ANDERSON  

David H. Anderson,

Chief Executive Officer

 

5